DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/21/2020 has been entered. Claim(s) 2-4, 6-16, 18-30, 34-35 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 12/20/2020. 
Claim Interpretation
The claim 19 limitation “sintering model” and “unitary fused model” are interpreted to convey a fused deposition modeling process where metal containing powder(s) and binder are extruded (usually in the form of a heated liquid mixture) on a platform or pre-deposited layer to form a 3D shape/sintering model, followed by a step of sintering to sinter/densify the model to a final unitary shape (unitary fused model). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-9, 12, 15-16, 18-26, 28-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. (US5932055) in view of Geving et al. (US20040182202A1).
Regarding Claims 2 and 19, Newell teaches a method of direct metal fabrication comprising a sintering powder composition comprised of a metallic powder (X) that contains iron (Col. 5, Lines 30-54) and a second metallic powder (Y) (Claim 5) containing a eutectic reducing element of Boron (Claim 4); where the sintering powder is sintered to form a densified or fused liquid film. (Claim 1)
Newell teaches Boron is added with metal powder (X) for the purpose of reacting with carbon to form B4C or B12C3 during the sintering process (Col. 5, Lines 60-64) but does not teach the addition of boron in powder form of BC or BN directly. However, Geving teaches a sintering composition blend for powder metallurgy where an steel based powder, polymeric binder, and fine particulates (abstract) including boron carbide [0047] for the purpose of improving green strength of preformed articles and minimizing surface defects during sintering [0047]. 
Regarding Claims 3-4, Newell teaches the parent metal for each metallic powder may be iron, but is silent regarding the alloys being stainless steel. However, Geving teaches that stainless steel or mild steel powders can be used as the ferrous powders in the metallic powder composition [0044]. Therefore, it would have been obvious to one of ordinary skill in the art to use stainless steel based metallic powders for the additive manufacturing powder composition taught by Newell for the purpose of forming steel-based metallic sintered products. 
Regarding Claims 6-8, Newell teaches the metallic based powders X and Y, comprise 80-100% by volume of the blend (Claim 28) overlapping with the claimed range of 90-99.99% wt. Further, Geving teaches BC is added at a range of 6-9% weight BC [0047], which reads on the claim limitation of 0.01-10% wt. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obvious exists. (See MPEP 2144.05(I)).
Regarding Claim 9, Newell teaches a powder X comprised 75-85% of the powder, and metal powder Y comprises 5-15%, this considered to overlap the claimed ratio of first to second metallic powder of 0.1-10. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obvious exists. (See MPEP 2144.05(I)
Regarding Claim 20, Newell teaches the sintering comprises heating to a range of 1200-1300°C, anticipating the claimed range of 1100-1300°C. (Claim 12)
Regarding Claims 12 and 15, Newell does not teach the particle sizes of both ferrous metal powders having a particle size in the range of 1-100 microns, or the particle size of the BC or BN powder in the claimed range of 0.01-20 microns. However, Geving teaches the particle size for the ferrous powder blend is 4-90 microns [0045] and the BC powder has a particle size of less than 10 microns [0047], therefore, it would have been obvious to one of ordinary skill in the to modify the two ferrous metal powders used in Newell to have a particle size in the claimed range of 1-100 microns and use BN powder with a particle size in the claimed range of 0.01-20 microns for the purpose of ensuring machinability of the powder for the sintered compact. 
Regarding Claim 16, Geving teaches an average ferrous powder particle size of 4-90 microns; and teaches BC powder has a particle size of less than 10 microns; this is considered to overlap with the claimed limitation of iron containing powder to B-powder having average sizes in a ratio range of 5-100. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obvious exists. (See MPEP 2144.05(I)). 
Regarding Claims 18, 26, 28-30, and 34-35
Regarding Claims 21-24, Newell in view of Geving teaches that the metal powders may be based on stainless steel alloy compositions, and BC can be added in a range of 6-9% wt. to improve surface defects during sintering [0047]. Newell teaches complete densification after sintering (Fig. 1), which is interpreted to meet the limitation of at least 80% density. Newell does not teach the surface roughness of the composition with Boron additive. However, since applicant discloses that sintering composition is critical to the improved density surface roughness [0024] and Geving teaches BC is added to reduce surface defects during sintering, one of ordinary skill in the art would expect the surface roughness and density of the prior art to have a similar surface roughness and density under the expectation that sintered models made by similar methods have similar properties. (See MPEP 2112.01(I)). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Newell in view of Geving as applied to claim 26 above, in further view of Kakisawa et al. ("Dense P/M component produced by solid freeform fabrication (SFF)." Materials transactions 46.12 (2005): 2574-2581). 
Regarding Claim 27, Newell does not explicitly teach that the sintering composition was in the shape of a thin layer. However, Kakisawa teaches a method of solid freeform fabrication for 3D printing metal-powder based objects (Abstract) where a thin film of metal powder was coated with binder before pre-sintering and sintering (Figure 2) to form high density (>90%) shaped objects (abstract). Therefore, it would have been obvious to one of ordinary skill in the . 


Claim(s) 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. in view of Ciloglu et al. (US4927461).
Regarding Claims 26, 28-30, Newell teaches a method of direct metal fabrication comprising a sintering powder composition comprised of a metallic powder (X) that contains iron (Col. 5, Lines 30-54) and a second metallic powder (Y) (Claim 5) containing a eutectic reducing element of Boron (Claim 4); where the sintering powder is sintered to form a densified or fused liquid film. (Claim 1)
Newell teaches Boron is added with metal powder (X) for the purpose of reacting with carbon to form B4C or B12C3 during the sintering process (Col. 5, Lines 60-64) but does not teach the addition of boron in powder form of BC or BN directly. However, Ciloglu teaches a sintering composition blend for powder metallurgy where an iron based powder (85-99.99%) is blended with boron nitride powder (0.01-0.5%) (Claim 1), along with other polymeric binding agents (Col. 3, Lines 40-45) for the purpose of improving powder machinability without effecting the strength and dimensional changes during sintering (Col. 2, Lines 15-23). Therefore, it would have been obvious to one of ordinary skill in the art to add Boron in the system taught by Newell directly through BN instead of relying on B in the Y powder, for the purposing of forming a ferrous powder blend with improved machinability. 
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. in view of Ciloglu et al. as applied to claim 26 above, in view of Kakisawa et al. 
Regarding Claim 27, Newell does not explicitly teach that the sintering composition was in the shape of a thin layer. However, Kakisawa teaches a method of solid freeform fabrication for 3D printing metal-powder based objects (Abstract) where a thin film of metal powder was coated with binder before pre-sintering and sintering (Figure 2) to form high density (>90%) shaped objects (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to impart the method taught by Newell to a thin film metal powder layer to form high density sintered objects. 


Claim(s) 10-11 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. in view of Geving et al. as applied to Claims 19 and 12 above, and further in view of Moussa et al. (US20020176793A1). 
Regarding Claim 10 and 13-14, Newell teaches the metallic powder is iron based, but does not teach the powders are bimodal in size with one powder having a particle size of 10-50 microns, and the other having a size from 1-20 microns. However, Moussa 
Regarding Claim 11, Newell teaches the blended metal powders X and Y have the same parent metals, but different compositions; Newell in view of Ciloglu teaches Boron can be added in the form of BN powder instead of alloyed as B in composition Y and blended with X; and Moussa teaches the two metal powders are comprised of a homogeneous blend of metallic powders of the same nature with at least two different particle sizes (Claim 12) which is interpreted to mean the two metals can be of substantially the same composition as long as there a particle size distinction. Therefore, it would have been obvious of one of ordinary skill in the art to modify same-parent metal powders X and Y taught by Newell to be of the same composition but have different particle sizes for the purpose of improving powder blend performances. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al. in view of Ciloglu et al. as applied to claim 19 above  as further evidenced by Do et al. Procedia Manufacturing 1 (2015): 263-272.). 
Regarding Claims 21-24, Newell in view of Ciloglu teaches that the metal powders may be based on stainless steel alloy compositions, and BC can be added in a range of 0.01-0.5% wt. to improve sintering. Newell teaches complete densification after sintering (Fig. 1), which is interpreted to meet the limitation of at least 80% density. Newell does not teach the surface roughness of the composition with Boron additive. However, it would be expected to one of ordinary skill in the art that a stainless steel based powder with boron additive of 0.4% would have a similar surface roughness to the claimed surface roughness range. This is evidenced by Do who teaches a powder composition for powder-based 3D printing that shows an improvement in surface roughness from 9.01 µm to 6.2-8.2µm when 0.5% of either BC or BN are added respectively to a stainless steel alloy (Page 269, Section 3.3 Suface Quality, [002]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 with regards to the Newell/Ciloglu, Liu/Ciloglu, and Liu/Zhu combinations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. With respect to Claims 26 and 30 with regards to the Newell/Ciloglu reference, , 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736